Citation Nr: 1754671	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  09-39 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to October 1991, which included service in the Southwest Asia Theater Operations during the Persian Gulf War.  She also had prior service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was subsequently transferred to the jurisdiction of the Montgomery, Alabama RO.

The Veteran provided testimony before a Decision Review Officer (DRO) in January 2012 and before the undersigned Veterans Law Judge in February 2015.  Transcripts of both hearings are of record.

The Board remanded the appeal for further development in April 2015, May 2016, and again in April 2017.

To the extent the October 2017 Appellant Brief references an "inferred claim" for an increased rating for the Veteran's service-connected PTSD from the most recent VA examination report, the Board emphasizes that effective March 24, 2015, VA adopted a standardized claims system.  79 Fed. Reg. 57660 (Sept. 25, 2014).  The Veteran is encouraged to complete the requisite claim form with her representative, should she wish to pursue an increased rating for her PTSD.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for PTSD and, affording her the benefit of the doubt, has a current diagnosis of anxiety disorder not otherwise specified (NOS).

2.  In an August 2010 treatment record, a VA psychologist attributes the Veteran's anxiety to her PTSD.


CONCLUSION OF LAW

The criteria for secondary service connection for anxiety disorder NOS are met.  
38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.310(a) (2017).


ORDER

Entitlement to service connection for anxiety disorder NOS, as secondary to PTSD, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


